DETAILED ACTION
This office action is based on the claim set submitted and filed on 10/05/2020.
Claims 1-10 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are drawn to an apparatus/system, and Claim 10 is drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-10 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for patient diagnosis and decision making. This abstract idea could have been performed by a human mind along with mathematical calculation but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to identify performance measure for which both the instant claims and the abstract idea are defined as Mental process.
Under step 2A, prong 1, the limitations of independent Claims 1, 9, 10, recite the steps for: 
“extracts[ing] a change point in the medical information including patient information relating to a condition of a patient and intervention information relating to an intervention for the patient; calculates[ing] a first change amount indicating a change in the patient information between before and after the change point, and a second change amount indicating a change in the intervention information between before and after the change point, performs[ing] display based on the first change amount and the second change amount in a display mode set according to at least one of the first change amount and the second change amount”.
These limitations, as drafted, given the broadest reasonable interpretation, covers a performance of the limitations in the mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, calculates[ing] a first and second change amount, is a Mathematical Concept. That is, other than the “processing circuitry, memory”, the claimed invention amounts to performance of the limitations in human mind with the aid of pencil and paper. For example, in the context of the claim(s) the limitation(s) encompasses a user making a mental determination of change point in patient status based on obtaining and analyzing (calculating) physiological and intervention information using observation, evaluation, and judgement of the change point(s) which are citing a process for which can be performed using a human mind with the aid of pencil and paper, therefore are Mental Processes, see MPEP § 2106.04(a)(2)(III). Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the process are deemed "additional elements," and will be discussed in further detail below. 

Under step 2A, prong 2, this judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity. In particular, the independent claims recite additional elements such as “processing circuitry, memory” that is/are disclosed at a high - level of generality and includes known hardware components that implements the identified abstract idea, (see, Applicant, p.7-8). This recitation of additional elements, is merely implemented as a tool to perform the abstract idea such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, i.e. display[ing], see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a process, such as data gathering (extracting) and outputting (displaying) where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output), See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com. Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). In addition, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

Under step 2B, the claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processing circuitry, memory) (see, Applicant, p. 7-8); and the generic computer components merely perform generic computer functions (i.e. obtaining/extracting data, analyzing/calculating, and outputting/displaying). These generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.").

Dependent Claims 2-8 include all of the limitations of claim(s) 1, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claim 2-8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “processing circuitry”. These additional elements, is merely implemented as a tool such that it amounts no more than adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, i.e. display[ing], see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application. Thus, the judicial exceptions recited in the claims is not integrated into a practical application. Moreover, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. processing circuitry) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data, analyze (calculating), and displaying outcomes. (See, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (Google machine translation - JP2018000232A – “Hori”) in view of Tsugo (US 2017/0017764 A1) 

Regarding Claim 1, Hori teaches a diagnosis supporting system comprising:
a memory that stores medical information including patient information relating to a condition of a patient, and intervention information relating to an intervention for the patient; and processing circuitry Hori discloses a change point detection device comprising a memory storing a user information and measured information and a processor (Hori: [p. 4])
that extracts a change point in the medical information, Hori discloses the change point detection device includes an extraction unit to extract data from target data to determine a change point from a state of a subject (Hori: [p. 3, 12])
that calculates a first change amount indicating a change in the patient information between before and after the change point Hori discloses monitoring a state of a subject and a feature amount extraction unit to determine a state change and amount of change by analyzing data such as data before target data to determine a state change has started and change is completed, and obtain data for the change and estimate duration of change [patient information between before and after the change point] and calculating the change if exceeds threshold/ first threshold value [first change amount] and length of period (Hori: [p. 1, 5, 12-13]).
However, Hori does not expressly discloses calculating second change amount between before and after change point and display the change of the first and second change amount.
Tsugo teaches 
a memory that stores … intervention information relating to an intervention for the patient Tsugo discloses electronic medical chart database storing time series data of medication (Tsugo: [0071], [0079], [0145])
a second change amount indicating a change in the intervention information between before and after the change point Tsugo discloses a point in time where drug dosage [intervention information] has changed between two points in time [between before and after the change point], for example a change of drug B with 50mg dosage before change point to drug A after change point and providing a change indicated by a numerical value [change amount] (Tsugo: [Fig. 7, 17], [0100], [0110])
that performs display based on the first change amount and the second change amount in a display mode set according to at least one of the first change amount and the second change amount Tsugo discloses a display device to provide a visual feedback displaying patient vital signs (i.e. blood pressure) measurement points and medication dosage(s) in a time series and determine point(s) indicating a change in state [change point] in the time series including change value (Tsugo: [Fi. 14-19] [0100], [0111], [0128]).
Hori discloses a change point detection device and discloses detecting a change point(s) such as in a subject information or measurements and measuring the change amount between the start and end of change state, however does not expressly discloses the measuring an intervention change point and display the change state or change point(s) on a display. Tsugo discloses an intervention (e.g. drug) administration and time series data of the intervention where a change point is determined according to change of drug dosage and/or type and display the time series for drug intervention state change in parallel with a subject change state indicating a change point. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hori to incorporate change state of intervention and present the relationship between the intervention and the individual state information on a display with change amount, as taught by Tsugo which may help recognizing events in a time series and improve care efficiency (Tsugo: [0157]).

Regarding Claim 2, the combination of Hori and Tsugo teach the diagnosis supporting system according to claim 1, wherein the processing circuitry extracts a first period preceding the change point and a second period following the change point Hori discloses the change point detection device includes an extraction unit to extract data between time periods where a data extracted may include data before state change started [a first period preceding the change point] indicating change point and data after state change has completed [a second period following the change point] (Hori: [p. 3, 12, 13])

calculates the first change amount based on the patient information in the first period and the patient information in the second period, and calculates the second change amount based on the intervention information in the first period and the intervention information in the second period  Hori discloses determining a state change by analyzing data such as data before target data to determine a state change has started and change is completed, and obtain data for the change and estimate duration of change [patient information between before and after the change point] and calculating the change if exceeds threshold/ first threshold value [first change amount] and length of period (Hori: [p. 1, 12-13]). However, Hori does not disclose calculating second amount based on intervention first period and second period. Tsugo discloses a graph presenting intervention that is measured in a time series (e.g. Oct 2010-Jan 2013) and two interventions, drug A and drug B, such as start and end of drug A [intervention information in the first period] and drug B [intervention information in the second period indicating change amount of the drug dosage (Tsugo: [Fig. 7, 14, 17-19], [0100], [0104], [0109]-[0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hori to incorporate measurement in change state of intervention on a graph in a time series and the beginning of intervention start and end of each intervention period and change amount, as taught by Tsugo which may help recognizing events in a time series and improve care efficiency (Tsugo: [0157]).

Regarding Claim 3, the combination of Hori and Tsugo teach the diagnosis supporting system according to claim 2, wherein the processing circuitry calculates the second change amount based on a vector indicating the intervention information in the first period and a vector indicating the intervention information in the second period Tsugo discloses a graph of two interventions, drug A and drug B, and the graph is indication direction of intervention in a time series such as start and end of drug A [vector indicating the intervention information in the first period] and drug B [vector indicating the intervention information in the second period indicating change amount of the drug dosage (Tsugo: [Fig. 7, 14, 17-19], [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hori to incorporate measurement in change state of intervention on a graph in a time series indicating the beginning of intervention start and complete [vector] and change amount, as taught by Tsugo which may help recognizing events in a time series and improve care efficiency (Tsugo: [0157]).
 
Regarding Claim 4, the combination of Hori and Tsugo teach the diagnosis supporting system according to claim 2, wherein the processing circuitry calculates the first change amount based on a condition of the patient based on the patient information in the first period, and on a condition of the patient based on the patient information in the second period Hori discloses monitoring a state of a subject to determine a state change and amount (e.g. change in posture standing and walking) by analyzing data such as data before target data to determine a state change has started and change is completed and monitor changes between periods [information in the first period, and on a condition of the patient based on the patient information in the second period] and length of period from start to end (Hori: [p. 5, 9, 11-13]).

Regarding Claim 9, a diagnosis supporting apparatus comprising:
The claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above. 

Regarding Claim 10, a diagnosis supporting method comprising:
The claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above. 


Allowable Subject Matter
Claims 5-8 deemed to be allowable and are free of art as none of the prior art discloses the limitation of claim 5-8. However, the claims are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2017/0238867	Methods and Apparatus for Monitoring Chronic Disease
WO 2018/051343	Dynamic Treatment Regime (DTR) Implementations 
US 2007/0136015	Diagnosis Apparatus for Diagnosing State of Equipment
The references are relevant since it discloses detecting a state change point in time series and measure the time intervals to estimate the amount of change between change points.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626